UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

TYRONE PETERS,

Plaintiff, No. 15-cv-9274 (NSR)

-against- ORDER GRANTING REQUEST FOR
CORRECTION OFFICER HUTTEL et al, PRO BONO COUNSEL

 

Defendants.

 

NELSON S. ROMAN, United States District Judge:

Plaintiff Tyrone Peters (‘Plaintiff’) brings this action, pro se, against Correction Officer
(“CO”) Daniel Huttel, CO Jeffrey Erns, and Sergeant Duane Malark (collectively, “Defendants”),
alleging claims under 18 U.S.C. § 1983. (ECF Nos. 38, 45.) On December 5, 2019, this Court
granted Defendants’ motion for partial summary judgment. (ECF No. 92.) As a result, the sole
remaining cause of action in this lawsuit is related to a claim of excessive force against CO Huttel,
CO Erns, and Sergeant Malark.

During the parties’ status conference, held on January 24, 2020, Plaintiff expressed interest
in the Court appointing pro bono counsel. As Plaintiff has a claim that has survived summary
judgment this Court concludes Plaintiff’s claims are “likely to be of substance.” Hodge v. Police
Officers, 802 F.2d 58, 60 (2d Cir. 1986). Furthermore, as this matter appears to be proceeding to
trial, the Court finds that appointment of counsel in this matter would “lead to a quicker and more
just result by sharpening the issues and shaping examination.” Jd. at 61. Accordingly, consistent
with its representations during the January 24, 2020 status conference, the Court GRANTS
Plaintiff’s application that the Court request pro bono counsel.

The Court advises Plaintiff that there are no funds to retain counsel in civil cases and the

Court relies on volunteers. Due to a scarcity of volunteer attorneys, a lengthy period of time may

 
pass before counsel volunteers to represent Plaintiff. Nevertheless, this litigation will progress at
a normal pace. If an attorney volunteers, the attorney will contact Plaintiff directly. There is no
guarantee, however, that a volunteer attorney will decide to take the case, and plaintiff should be
prepared to proceed with the case pro se. Of course, if an attorney offers to take the case, it is
entirely Plaintiff’s decision whether to retain that attorney or not. The Court has established a Pro
Bono Fund to encourage greater attorney representation of pro se litigants. The Fund is especially
intended for attorneys for whom pro bono service is a financial hardship. See
http://www.nysd.cire2.dcn/docs/prose/pro_bono_fund_order.pdf.

The Clerk of the Court is directed to a mail copy of this Order to Plaintiff at the address
listed on ECF and to file proof of service on the docket. The Court reminds the parties that they
are to appear at the next scheduled status conference on March 26, 2020 at 10:00 A.M. It is the
responsibility of Defendants’ counsel to make prior arrangements with the appropriate facility to

have the pro se Plaintiff appear via telephone.

Dated: February 2/, 2020 SO ORDERED: _
White Plains, New York —

 
      

en

 

-

NELSON S. ROMAN
United States District Judge

 

 
